1

2
                                                                                   JS-6
3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   LOUIS A COFFELT JR.,                       )   Case No. ED CV 17-1684 FMO (SHKx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   AUTODESK, INC.,                            )
                                                )
15                       Defendant.             )
                                                )
16                                              )
17         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice. The
18   parties shall bear their own fees and costs.
19

20   Dated this 30th day of September, 2018.
21

22                                                                   /s/
                                                                Fernando M. Olguin
23                                                         United States District Judge
24

25

26

27

28
